Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00067-CR

                                   Juan Gabriel GARZA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 13-06-03428-ZCR
                        Honorable Cynthia L. Muniz, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 23, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice